Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114 
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/15/2021 has been entered.

Status of Claims
3.	This Office Action is issued in response to the Amendment filed on 01/15/2021.
Claims 1, 3-5, 7-17 and 19-24 are pending in this Office Action.
Claims 1, 14-17, and 20 are amended.
Claims 2, 6 and 18 are cancelled.
Claims 23 and 24 are added.

Response to Arguments
4.	The previous specification objections and 112(d) rejection to claim 18 has been withdrawn because the claim had been cancelled. 
35 U.S.C. § 103 Claim Rejections 

Back, Fig. 5, steps 507-509 with associated text: after communication device transmits to the access point its identifier, the access point sends a message including the identifier to the authentication server and the authentication server based on the identifier to obtain a traffic flow rule mapped to the identifier. 
Leung, Fig. 6 with associated text: the wireless access point sends its identifier to an authentication server.  The authentication server determines whether the access point is trusted and the authentication server provides a key query result after determining the access point is trusted.
The combination of Back and Leung’s teachings makes it obvious to perform authentication of the client device and the access point after receiving the access request from the client device.
Since Applicant’s arguments are not persuasive, the previous rejections under 35 U.S.C. § 103 Claim Rejections for claims 1, 3-5, 7-17 and 19-22 are maintained and new rejections are applied below for claims 23 and 24.

Claim Rejections - 35 U.S.C. § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.	

6.	Claims 1, 4, 7, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Back et al. (US 20190028475), hereinafter “Back”, in view of Leung et al. (US 7,870,389), hereinafter “Leung” and in view of Steve Watts (“Secure Authentication is the only solution for vulnerable public Wi-Fi”), hereinafter “Watts.”
Regarding claim 1, Back discloses a wireless network connection method, the method comprising: 
receiving, from a user terminal, an access request to a wireless access point [providing public Wi-Fi], the access request including a media access control MAC address of the user terminal (Fig. 5, step 507, paragraph [0045]: communication device transmits its MAC address to access point.  Paragraphs [0002-3] and [0024]: WLAN network);
after receiving the access request from the user terminal, sending, by the wireless access point, a key query request to an authentication server, the key query request including the MAC address of the user terminal and [an identifier of the wireless access point] (Fig. 5, steps 507- 509, paragraph [0046]: access point sends access-request message including communication device’s MAC address to authentication server after the communication device transmits its MAC address to access point.  Paragraph [0048]: successful authentication results in key derivation); 
[determining, by the authentication server, the identifier of the wireless access point as a trusted identifier by performing identity authentication; 
after determining by the authentication server the identifier of the wireless access point is the trusted identifier], sending to the wireless access point, by the authentication server, a key query result corresponding to the MAC address of the user terminal (Paragraph [0048]: successful authentication results in key derivation); 
(paragraph [0048]: Upon successful authentication, the authentication server 140 transmits a RADIUS/Diameter Access-Accept message 515 with the PMK-first authentication key- to the access point 120); and negotiating, by the wireless access point, with the user terminal, according to the first authentication key and a second authentication key, to establish an encrypted wireless network connection, wherein the second authentication key is generated by the user terminal -3- corresponding to the MAC address of the user terminal (paragraph [0054]: secure connection using key generated from PMK is established between the communication device and the access point.  PMK that access point receives from authentication server is first authentication key and PMK generated by communication device is second authentication key).
Back does not explicitly disclose but Leung discloses the wireless access point sends its identifier to the authentication server so that the authentication server could determine if the access point is trusted and the server provides a key query result after determining the access point is trusted Fig. 6, steps 618-626 with associated text: TGS_REPLY is the key query result.  KDC must extract AP’s identifier from the TGS_REQUEST in order to know the associated session key of the AP with the KDC).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Back’s teaching of wireless network connection with Leung’s teaching of determining if an access point is trusted.  The motivation to do so would be to prevent threat posed by rouge access points.
Back and Leung do not explicitly disclose but Watts discloses the wireless access point provides public Wi-Fi (Tittle and page 19, col. 1 and 2: hotspot provides free/public Wifi).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Back and Leung’s teachings of a wireless network that determines if an access point is trusted with Watt’s teaching of a wireless access point provides public Wi-Fi.  The motivation to do so would be to protect Wi-Fi user from hackers.
Regarding claim 4, Back, Leung, and Watts disclose the method according to claim 1, wherein the key query request further includes a first ciphertext, the first ciphertext including the MAC address of the user terminal (Back, Fig. 5, step 509, paragraph [0046]: access point sends access-request message including communication device’s MAC address to authentication server.  Leung, Fig. 6, step 618 with associated text: “the Access Point composes a TGS_REQUEST at block 616 including the time of day encrypted with the session key between the Access Point and the KDC…In addition, the TGS_REQUEST packet indicates a request to communicate with the Mobile Node.”   The combination of Back and Leung’s teaching makes the obvious to have mobile node’s MAC address encrypted by session key of the Access Point and the KDC), and wherein the authentication server: 
queries for a session key corresponding to the identifier of the wireless access point; decrypts the first ciphertext carried in the key query request by using the session key corresponding to the identifier of the wireless access point, to obtain the MAC address of the user terminal (Leung, Fig. 6, step 620 with associated text); 
queries an address list to determine whether the MAC address of the user terminal is registered; generates the first authentication key corresponding to the MAC address of the user terminal (Back, paragraphs [0046] and [0048]: successful authentication is based on MAC address of the communication device); and 
(Back, paragraph [0048]: authentication server sends PMK –first authentication key- to access point). 
Regarding claim 7, Back, Leung, and Watts disclose the method according to claim 1, wherein the authentication server performs a first encryption on the key query result by using a session key corresponding to the identifier of the wireless access point, and sends the key query result on which the first encryption is performed to the wireless access point (Leung, Fig. 6, steps 622-624 with associated text: session key of KDC and AP is used to encrypt data sent to AP).
Regarding claim 16, Back, Leung, and Watts disclose the method according to claim 1, further comprising: negotiating, by the wireless access point with the user terminal, by using the first and second respectively possessed authentication keys, to generate a temporary key used for this connection, and establishing the encrypted wireless network connection by using the temporary key (Back, paragraphs [0048] and [0054]: PMK generated from MK which results from successful authentication is received by access point from authentication server-first authentication key.  PMK generated by communication device is second authentication key.  PTK is temporary key).
Claims 17, 18 and 20 claim similar subject matters to claim 1; therefore, claims 17, 18 and 20 are rejected at least for the same reasons as claim 1.
7.	Claims 3, 8, 9, 11, 13-15, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Back et al. (US 20190028475), hereinafter “Back”, in view of Leung et al. (US 7,870,389), hereinafter “Leung”, in view of Steve Watts (“Secure Authentication is the only solution for vulnerable public Wi-Fi”), hereinafter “Watts” and in view of Jover Segura et al. (US 2013/0019298), hereinafter “Segura”.
Regarding claim 3, Back, Leung, and Watts disclose the method according to claim 1, wherein the key query request further includes a first ciphertext, the first ciphertext including the MAC address of the user terminal, and wherein the authentication server decrypts the key query request by using a [private] key corresponding to the authentication server, to obtain the first ciphertext and the identifier of the wireless access point, the key query request being a request of encrypting, by the wireless access point, the first ciphertext and the identifier of the wireless access point by using a [public] key corresponding to the authentication server (Leung, Fig. 6, steps 616-620: encrypting/decrypting using KDC’s master key).
Back, Leung, and Watts do not explicitly disclose the cipher text is encrypted using authentication server’s public key and decrypted using authentication server’s private key.  However, encrypting data with a public key and decrypting the encrypted data with corresponding private key of the public key is known in the art and Segura’s teaching is an example (paragraph [0077]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Back, Leung and Watt’s teachings of a wireless network that determines if an access point is trusted with wireless access point provides public Wi-Fi and with Segura’s teaching of encrypting data with a public key and decrypting the encrypted data with corresponding private key of the public key.  The motivation to do so would be to provide an additional layer of protection for data so that only authorized entity could access the protected data.
Regarding claim 8, Back, Leung, and Watts disclose the method according to claim 7, wherein the authentication server, by using a [private] key corresponding to the authentication server, performs a second encryption on the key query result on which the first encryption is performed, and sends the key query result on which the second encryption is performed to the wireless access point (Leung, Fig. 6, step 624: encryption using AP and KDC’s session key and MN’s master key).
Back, Leung, and Watts do not explicitly disclose a private key corresponding to the authentication server is used in encryption.  However, signing data with a sender’s private key is known in the art and Segura’s teaching is an example (paragraph [0077]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Back, Leung and Watt’s teachings of a wireless network that determines if an access point is trusted with wireless access point provides public Wi-Fi and with Segura’s teaching of signing data with a sender’s private key.  The motivation to do so would be to ensure data is not altered in transit.
Regarding claim 9, Back, Leung, Watts and Segura disclose the method according to claim 8, further comprising: decrypting, by the wireless access point by using a public key corresponding to the authentication server, the key query result on which the second encryption is performed, to obtain a second ciphertext, the second ciphertext being a ciphertext through which the authentication server encrypts the key query result by using the session key corresponding to the identifier of the wireless access point; and decrypting, by the wireless access point, the second ciphertext by using the session key corresponding to the identifier of the wireless access point, to (inherent results from Leung’s teaching of using session key in encrypting/decrypting data and Segura’s teaching of signing data from claims that claim 9 depends from).
Regarding claim 11, Back, Leung, and Watts disclose the method according to claim 4, further comprising: [obtaining, by the user terminal, the identifier of the wireless network corresponding to the wireless access point]; and generating, by the user terminal, the second authentication key at least according to the [identifier of the wireless network corresponding to the wireless access point] and the MAC address of the user terminal (Back, paragraph [0048]: communication device derives PMK from MK which is resulted from successful authentication using communication device’s MAC address and pre-established relation of access point with server.)
Back, Leung, and Watts do not explicitly disclose generating key from the identifier of the wireless network corresponding to the wireless access point.  However, a key that is generated using a network identifier is known in the art and Segura’s teaching is an example (paragraph [0073]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Back, Leung and Watt’s teachings of a wireless network that determines if an access point is trusted with wireless access point provides public Wi-Fi and with Segura’s teaching of key that is generated using a network identifier.  The motivation to do so would be to prevent unauthorized entity from forging a key because only authentic entity would communicate with and know the identifier of the network it associates with.
Regarding claim 13, Back, Leung, and Watts disclose the method according to claim 1, further comprising: 
sending, by the wireless access point, an identity authentication request to the authentication server, the identity authentication request including authentication information and the identifier of the wireless access point, wherein both the authentication information and the identifier of the wireless access point are encrypted by using a [public key corresponding to the authentication server], and the authentication information includes at least hardware information, and wherein the authentication server decrypts the identity authentication request by using a [private key corresponding to the authentication server], to obtain the authentication information and the identifier of the wireless access point (Back, paragraphs [0002-0004]: network system in LAN and WLAN using IEEE 802.1X.  It is well-known in the art that communication entities exchange their identification in data transmission.  Paragraph [0041]: access point and authentication server has pre-established relation.  Fig.5, step 509 with associated text, paragraph [0046]: access point sends access-request message to authentication server.  Therefore, when the access point sends Access-request containing MAC address –hardware information- of the communication device, the access point identification must also be included).
Back, Leung, and Watts do not explicitly disclose encryption using the public key corresponding to the authentication server and the authentication server decrypts the data by using the private key corresponding to the authentication server.
However, encrypting data with a public key and decrypting the encrypted data with corresponding private key of the public key is known in the art and Segura’s teaching is an example (paragraph [0077]).

Regarding claim 14, Back, Leung, Watts and Segura disclose the method according to claim 13, further comprising: prior to receiving the access request from the user terminal, sending, by the wireless access point, a registration request to the authentication server, the registration request including hardware information of the wireless access point, wherein the authentication server generates the identifier of the wireless access point and the session key corresponding to the identifier of the wireless access point according to the registration request, and sends the identifier of the wireless access point and the session key to the wireless access point (Back, paragraph [0041]: access point and authentication server has pre-established security association.  Paragraph [0030]: identifier includes MAC address.  Leung, Fig. 6, steps 606 and 614: KDC generates session key between KDC and AP before AP request key from KDC to communicate with MN.  Fig. 2 with associated text: KDC has records of registered entities.  Segura, paragraph [0098]: AP’s identifier includes hardware ID).
Regarding claim 15, Back, Leung, Watts and Segura disclose the method according to claim 14, wherein determining by the authentication server the identifier of the wireless access point as the trusted identifier comprises: querying, by the authentication server, for the session key corresponding to the identifier of the wireless Fig. 2 with associated text: KDC has records of registered entities. Fig. 6, step 620 with associated text: AP’s identifier must be used in order to obtain the correct session key); decrypting, by the authentication server, the authentication information by using the session key corresponding to the identifier of the wireless access point, to obtain the hardware information and/or the possessor information; and performs identity authentication on the hardware information, and determining, by the authentication server, the identifier of the wireless access point as the trusted identifier (inherent feature from Back, Leung, and Segura’s teachings in claim 14).
Regarding claim 21, Back, Leung, and Watts disclose the method according to claim 1, further comprising: 
prior to receiving from the user terminal the access request, establishing registration of the wireless access point with the authentication server to generate a session key corresponding to the identifier of the wireless access point (Leung, Fig. 6, step 606 with associated text: generating session key between KDC and AP); and 
after the access request has been received from the user terminal, and prior to sending the key query result, performing the identify authentication of the wireless access point by using a combination of the session key and a [public key and a private key], wherein the session key is possessed and kept confidential by both the authentication server and the wireless access point (Leung, Fig. 6 with associated text, step 610: encrypted session key between KDC and AP is sent to AP. Step 614: AP obtains key from KDC in order to communicate with MN.  Step 622: session key between KDC and AP and a master key are used to encrypt data).
(paragraph [0077]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Back, Leung and Watt’s teachings of a wireless network that determines if an access point is trusted with wireless access point provides public Wi-Fi and with Segura’s teaching of encrypting data with a public key and decrypting the encrypted data with corresponding private key of the public key.  The motivation to do so would be to protect data so that only authorized entity could access the protected data.
Regarding claim 22, Back, Leung, Watts and Segura disclose the method according to claim 21.  Back, Leung, Watts and Segura do not explicitly disclose wherein the registration is implemented using the session key of an application layer, and wherein the identity authorization is implemented using the session key of the application layer and using the public key and the private key of a transmission layer.  Examiner takes an Official Notice that at the time of the invention, wireless network with registration is implemented using the session key of an application layer, and identity authorization is implemented using the session key of the application layer and using the public key and the private key of a transmission layer were well established.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Back, Leung, Watt and Segura’s teachings of a wireless network that determines if an access point is trusted, wireless access point provides public Wi-Fi, encrypting data with a public key and decrypting the encrypted data with corresponding private key of the public key with registration is .
8.	Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Back et al. (US 20190028475), hereinafter “Back”, in view of Leung et al. (US 7,870,389), hereinafter “Leung”, in view of Steve Watts (“Secure Authentication is the only solution for vulnerable public Wi-Fi”), hereinafter “Watts” and in view of Wang et al. (US 2018/0007551), hereinafter “Wang”.
Regarding claim 5, Back, Leung, and Watts disclose the method according to claim 1, wherein the key query request further includes a first ciphertext, the first ciphertext including the MAC address of the user terminal (Back, Fig. 5, step 509, paragraph [0046]: access point sends access-request message including communication device’s MAC address to authentication server.  Leung, Fig. 6, step 618 with associated text: “the Access Point composes a TGS_REQUEST at block 616 including the time of day encrypted with the session key between the Access Point and the KDC…In addition, the TGS_REQUEST packet indicates a request to communicate with the Mobile Node.”   The combination of Back and Leung’s teaching makes the obvious to have mobile node’s MAC address encrypted by session key of the Access Point and the KDC), and wherein the authentication server: 
queries for a session key corresponding to the identifier of the wireless access point; decrypts the first ciphertext carried in the key query request by using the session (Leung, Fig. 6, step 620 with associated text);
queries an address list to determine whether the MAC address of the user terminal is not registered (Back, paragraphs [0046] and [0048]: successful authentication is based on MAC address of the communication device.  Authentication server must have records of registered communication device in order to perform authentication); and 
[sends the key query result to the wireless access point, the key query result including an error report corresponding to the MAC address of the user terminal, the error report being code generated by the authentication server when the MAC address of the user terminal is not stored in the authentication server].
Back, Leung, and Watts do not explicitly disclose sending the key query result to the wireless access point if the MAC address of the user terminal does not exist, the key query result including an error report corresponding to the MAC address of the user terminal and the error report being code generated by the authentication server when the MAC address of the user terminal is not stored in the authentication server.  However, report of verification failure because of user terminal’s MAC address issue is known in the art and Wang’s teaching is an example (paragraphs [0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Back, Leung and Watt’s teachings of a wireless network that determines if an access point is trusted with wireless access point provides public Wi-Fi and with Wang’s teaching of report of verification failure because of user terminal’s MAC address issue.  The motivation to do so would be to ensure network security by allowing only trusted device to access the network.
Claim 19 claims similar subject matters to claim 5; therefore, claim 19 is rejected at least for the same reasons as claim 5.
9.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Back et al. (US 20190028475), hereinafter “Back”, in view of Leung et al. (US 7,870,389), hereinafter “Leung”, in view of Steve Watts (“Secure Authentication is the only solution for vulnerable public Wi-Fi”), hereinafter “Watts”, in view of Wang et al. (US 2018/0007551), hereinafter “Wang”, and in view of Jover Segura et al. (US 2013/0019298), hereinafter “Segura”.
Regarding claim 12, Back, Leung, Watts and Wang disclose the method according to claim 5, further comprising: obtaining, by the user terminal, an identifier of a wireless network corresponding to the wireless access point; and generating, by the user terminal, the second authentication key at least according to the identifier of the wireless network corresponding to the wireless access point (Back, paragraphs [0041, 45, 46, and 48] authentication based on pre-establish security association of access point with authentication server results deriving PMK at communication device).
Back, Leung, Watts and Wang do not explicitly disclose generating key from the identifier of the wireless network corresponding to the wireless access point.  However, key that is generated using a network identifier is known in the art and Segura’s teaching is an example (paragraph [0073]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Back, Leung, Watts and Wang’s teachings of a wireless network that determines if an access point is trusted with wireless access point provides public Wi-Fi and with Segura’s teaching of key that is .
10.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Back et al. (US 20190028475), hereinafter “Back”, in view of Leung et al. (US 7,870,389), hereinafter “Leung”, in view of Steve Watts (“Secure Authentication is the only solution for vulnerable public Wi-Fi”), hereinafter “Watts”, in view of Wang et al. (US 2018/0007551), hereinafter “Wang”, and in view of Xu (CN104244284-attached in previous Office Action), hereinafter “Xu”.
Regarding claim 10, Back, Leung, Watts and Wang disclose the method according to claim 5, further comprising: receiving, by the wireless access point, the key query result sent by the authentication server (Wang, paragraph [0046]: cloud server sends verification failure to gateway).
Back, Leung, Watts and Wang do not explicitly disclose generating, by the wireless access point after obtaining the error report, the first authentication key at least according to an identifier of a wireless network corresponding to the wireless access point.  However, access point generates key after authentication failure with authentication server is known in the art and Xu’s teaching is an example (page 4/5, lines 31-36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Back, Leung, Watts and Wang’s teachings of protecting data in wireless network connection with reporting of verification failure because of user terminal’s MAC address issue and with Xu’s teaching of access .
11.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Back et al. (US 20190028475), hereinafter “Back”, in view of Leung et al. (US 7,870,389), hereinafter “Leung”, in view of Steve Watts (“Secure Authentication is the only solution for vulnerable public Wi-Fi”), hereinafter “Watts” and in view of Choi et al (US 20160286585), hereinafter “Choi”.
Regarding claim 23, Back, Leung, and Watts disclose the method according to claim 1.  Back, Leung, and Watts do not explicitly disclose but Choi discloses receiving, by the authentication server through an independent channel, an information registration request from the user terminal, wherein the independent channel is a communication channel through which the user terminal directly communicates with the authentication server, bypassing the wireless access point, and wherein the information registration request includes the MAC address of the user terminal (Fig. 4 with associated text: Terminal 1400 can communicate directly with server 1800.  Paragraphs [0041] and [0109]: registering terminal using MAC address received from the terminal).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Back, Leung and Watt’s teachings of a wireless network that determines if an access point is trusted with wireless access point provides public Wi-Fi and with Choi’s teaching of an independent channel for direct communication of a server and a terminal and using MAC address as registration information because the results would have been predictable and resulted in the authentication server receives an information registration request from the user .
12.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Back et al. (US 20190028475), hereinafter “Back”, in view of Leung et al. (US 7,870,389), hereinafter “Leung”, in view of Steve Watts (“Secure Authentication is the only solution for vulnerable public Wi-Fi”), hereinafter “Watts”, in view of Choi et al (US 20160286585), hereinafter “Choi” and in view of David Mathews (US 20130190018), hereinafter “Mathews”.
Regarding claim 24, Back, Leung, Watts and Choi disclose the method according to claim 23.  Back, Leung, Watts and Choi do not explicitly disclose but Mathews discloses wherein the information registration request further includes a coordinate address and a current time, the coordinate address is an address on which the user terminal is located when sending the information registration request, and the current time is time when the user terminal sends the information registration request (paragraph [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Back, Leung and Watt and Choi’s teachings of a wireless network that determines if an access point is trusted, wireless access point provides public Wi-Fi, an independent channel for direct communication of a server and a terminal and using MAC address as registration information with Mathews’ teaching of registration information includes a coordinate address and a current time, wherein the coordinate address is an address on which the 
Conclusion	
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T. LE whose telephone number is (571)270-0279.  The examiner can normally be reached on M-Th 9:00 am- 2:00 pm and alt Fri 9 am- 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a 

/THANH T. LE/
Examiner, Art Unit 2495

/FARID HOMAYOUNMEHR/           Supervisory Patent Examiner, Art Unit 2495